DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashina et al. (JP 2001-049096).
Regarding claim 1:  Harashina et al. teach a composition comprising 240 parts by weight polymer, 100 parts by weight of polymer A, and 22 parts by weight of flame retardant C [Table 1; Example 4].  This equates to 71% ABS based on the total of polymer B and polymer A.  Harashina et al. teach that polyethylene terephthalate is a preferred polymer A [0019-0200], that acrylonitrile-butadiene-styrene is a preferred polymer B [0200], and that resorcinol bis(di-2,6-xylenyl phosphate) is a preferred flame retardant C [0203].  Harashina et al. teach that the composition comprises an additional flame retardant [0165].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select expandable graphite [0165] as the additional flame retardant in Harashina et al.  Harashina et al. teach from 0.1 to 20 parts by weight of another flame retardant that includes expandable graphite [0165-0167].
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 3:  Harashina et al. teach the claimed molecular weight [0114; 0200].
Regarding claim 4:  Harashina et al. teach 10 to 60 parts by weight phosphorous flame retardant [0156], and examples within the claimed range [Examples; Table].
Regarding claim 8:  The limitation “is a recovered resin” is merely indicating the source of the PET, and does not provide a structural difference from the PET in Harashina et al.  
Regarding claim 9:  Harashina et al. teach a molded body [Examples].
Regarding claims 10-11:  Since the composition is the same as claimed it will possess the claimed impact strength and tensile elongation at break.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the 
Regarding claim 12:  Harashina et al. teach the claimed flame retardance [Examples; Tables].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashina et al. (JP 2001-049096) as applied to claim 1 above further in view of Mueller et al. (2014/0323606).
Harashina et al. fail to teach the expansion starting temperature of their expandable graphite.
However, Mueller et al. teach a commercially available expandable graphite that has an expansion starting temperature of 300°C, which is used as a flame retardant in an analogous composition [0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expandable graphite of Mueller et al. as the expandable graphite in Harashina et al. to provide a commercially available flame retardant.  It is a simple solution of one known element for another to obtain predictable results.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashina et al. (JP 2001-049096).
Harashina et al. teach a composition comprising 240 parts by weight polymer, 100 parts by weight of polymer A, and 22 parts by weight of flame retardant C [Table 1; Example 4].  This equates to 71% ABS based on the total of polymer B and polymer A.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Declaration
The declaration under 37 CFR 1.132 filed 1/20/2021 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration alleges unexpected results due to the amount of thermally expandable graphite.  This is not persuasive because the claims are not commensurate in scope with the data provided.  The Applicant has only provided inventive examples at 2.0% and 3.0%by mass (or 20% with respect to claim 13).  The lower endpoints of the claimed range, 1.0%, is closer to the comparative examples (0.5 wt%) than it is to the .  

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged the unexpected results of suppression of the degradation of impact resistance, and excellent results in flame retardance and mechanical properties.  The Applicant states that Harashina teaches a broader range without sufficient specificity to anticipate the claimed ranges.  This is not persuasive because the claims are not commensurate in scope with the data provided.  The Applicant has only provided inventive examples at 2.0% and 3.0%by mass (or 20% with respect to claim 13).  The lower endpoints of the claimed range, 1.0%, is closer to the comparative examples (0.5 wt%) than it is to the inventive example.  Furthermore, claims 1 and 13 do not specify the amount of flame retardant (C).  
The Applicant has made the argument that Harashina fails to teach the thermally expandable graphite (D) range of claim 13.  The Applicant alleges that Harashina teaches that the amount of the other flame retardant is limited to 5 parts and 10 parts.  This is not persuasive because Harashina et al. teach from 0.1 to 20 parts by weight of another flame retardant that includes expandable graphite [0165-0167].  Therefore, Harashina teaches a range of thermally expandable graphite that overlaps the claimed range.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763